                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )           Case No. 6:17-cv-03073-MDH-1
                                                  )
CLIFFORD B. KINKADE,                              )
                                                  )
                       Defendant.                 )


                                             ORDER

       Before the Court is Defendant Clifford Benjamin Kinkade’s motion for return of property.

(Doc. 80). Defendant requests the return of his seized property from Greene County, or in the

alternative, Defendant asks for all the meta data from the devices. For the following reasons, the

Motion is DENIED.

       The property in question is in the custody of the Greene County Sheriff’s Office and any

request for the return of the property must be directed to the state. See United States v. Bacon, 900

F.3d 1234, 1239 (10th Cir. 2018) (upholding district court’s denial of the defendant’s request for

the return of property where the disputed property was seized by state officials pursuant to a state

warrant and held as evidence for state charges. Even though the federal government later filed

federal charges and used the property as evidence for the pending federal case, the property never

physically changed hands and when the property was in the “constructive possession of the federal

government,” the state retained actual, physical custody over it); United States v. Cobb, 703 Fed.

Appx. 879, 882 (11th Cir. 2017) (upholding district court’s denial of the defendant’s request for

the return of property where the disputed property was seized by state officials and in state custody




         Case 6:17-cr-03073-MDH Document 83 Filed 04/27/21 Page 1 of 2
stating “we cannot order the federal government to return something that it does not

possess”);United States v. Marshall, 338 F.3d990, 995 (9th Cir. 2003). The Motion is DENIED.



IT IS SO ORDERED.

Dated: April 28, 2021                                     /s/ Douglas Harpool______
                                                         DOUGLAS HARPOOL
                                                         United States District Judge




         Case 6:17-cr-03073-MDH Document 83 Filed 04/27/21 Page 2 of 2
